UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wane nnn ne ne nn oe enema X a Bc panes fern i

UNITED STATES OF AMERICA, : CTE SEs | - ge
Plaintiff, :

Vv. : ORDER

IN-JOY ENTERPRISES, LLC; MARKO S. : 19 CV 10013 (VB)

NOBLES; and MELISSA MOORER- :

NOBLES,
Defendants. :

ee nh ny A i py rt mu tt tt Pt dr eh 8 8 Nh Sm SS SSS EO ou on x

Plaintiff filed a complaint on October 29, 2019. (Doc. #1). The docket indicates
defendants were served on December 5, 2019. (Docs. ##7, 8, 9). Thus, their deadline to answer,
move, or otherwise respond to the complaint was December 26, 2019. See Fed. R. Civ. P. 12(a).

To date, defendants have failed to answer, move, or otherwise respond to the complaint,
and have not requested an extension of time in which to do so.

Accordingly, the Court sua sponte extends to January 9, 2020, defendants’ time to
answer, move, or otherwise respond to the complaint. If defendants fail to answer, move, or
otherwise respond to the complaint by January 9, 2020, or to seek further time in which to

do so, the Court will direct plaintiff to seek a default judgment against them.

Voy

Vincent L. Briccetti
United States District Judge

Dated: January 2, 2020
White Plains, NY
